Citation Nr: 0124453	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  96-38 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for skin cancer, including 
as a result of radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to June 1961 
and from January 1963 to January 1966.  He also served in the 
Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the RO in Wilmington, Delaware.  
The case was previously before the Board in September 1998, 
when it was remanded to the RO for additional development.

On September 11, 2001, the veteran filed a motion asking that 
his appeal be advanced on the Board's docket for reasons of 
serious illness and financial hardship.  See 38 U.S.C.A. 
§ 7107(a)(2)(B) (West Supp. 2001); 38 C.F.R. § 20.900(c) 
(2001).  That motion was granted on September 25, 2001, and 
his case is now presented for further appellate 
consideration.


REMAND

When this case was previously before the Board in September 
1998, the Board took jurisdiction of the matter of the 
veteran's entitlement to service connection for skin cancer 
(however diagnosed), to include as a result of exposure to 
radiation (whether ionizing, radar, "RF," and/or ultraviolet 
radiation).  On remand, however, the RO limited its 
consideration of the matter on appeal to the question of 
whether the veteran was entitled to service connection for 
basal cell carcinoma as a result of exposure to ionizing 
radiation.  Because the RO did not address the full issue 
taken up by the Board, a remand is required so that the RO 
can address that issue and, if necessary, furnish the veteran 
and his representative with an SSOC that takes into account 
all relevant theories of recovery.  See 38 C.F.R. § 19.31 
(2001) (indicating that an SSOC will be furnished the 
appellant and his representative when a material defect in a 
prior SSOC is discovered).

For claims based on exposure to ionizing radiation, under 
circumstances where it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. §§ 3.307 or 
3.309, and it is contended the disease is the result of 
exposure to ionizing radiation in service, it is mandatory 
that an assessment be made as to the size and nature of a 
claimant's radiation dose or doses.  See 38 C.F.R. 
§ 3.311(a)(1) (2001).  In cases where the claimed exposure is 
not related to participation in atmospheric nuclear weapons 
tests or the occupation of Hiroshima or Nagasaki, the dose 
estimate must be prepared by the VA Under Secretary for 
Health.  Id. § 3.311(a)(2)(iii).  In the present case, it 
appears that the veteran's skin cancer, recognized as a 
radiogenic disease under 38 C.F.R. § 3.311(b)(2)(vii), was 
first manifest more than five years after service.  See id. 
§ 3.311(b)(5)(iv).  Moreover, the veteran contends that the 
cancer is due to ionizing radiation in service.  
Consequently, he is entitled to a dose estimate from the VA 
Under Secretary for Health.  Because he has not yet been 
afforded such an estimate, a remand is required.

A remand is also required so that development can be 
undertaken as required by the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(now codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West Supp. 2001)).  The new law was enacted in November 
2000, while the veteran's appeal was pending, and regulations 
to implement the new law were promulgated in August 2001.  
See Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  With the exception of the amendments to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), the provisions of the VCAA and 
associated regulations are applicable to all claims filed on 
or after November 9, 2000, or filed before November 9, 2000 
and not yet final as of that date.  See VCAA § 7(a), 
reprinted in 38 U.S.C.A. § 5107 (West Supp 2001) (Historical 
and Statutory Notes, Effective and Applicability Provisions); 
66 Fed. Reg. 45,620 (Aug. 29, 2001); VAOPGCPREC 11-2000, 66 
Fed. Reg. 33,311 (June 21, 2001).

Under the new law and regulations, VA is required to make 
reasonable efforts to assist a claimant in obtaining evidence 
to substantiate a claim for VA benefits, unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(d)).  As part of the assistance 
required by the new law, VA is required to make reasonable 
efforts to obtain relevant records (including private 
records) that the claimant adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).  VA is also required to 
afford a claimant a medical examination and/or medical 
opinion under circumstances where the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (a) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability, 
(b) establishes that the veteran suffered an event, injury, 
or disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during an applicable presumptive period provided 
that the claimant has the required service or triggering 
event to qualify for that presumption; and (c) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 U.S.C.A. § 5103A(d) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).

In the present case, the veteran has indicated that he was 
seen at a VA facility for skin cancer in September 1991 and 
October 1993.  It does not appear that the reports of these 
visits are in his claims folders, however.  Consequently, 
efforts need to be undertaken to obtain these records in 
accordance with the VCAA.

The record in this case now also contains statements and/or 
records from two of the veteran's private physicians, Drs. 
Thomas Berry and Lisa Renfro, which appear to suggest that 
the veteran's skin cancer may be due to ultraviolet radiation 
(i.e., sun exposure).  Accordingly, inasmuch as the record 
also contains competent statements from the veteran that he 
was exposed to excessive sun without protection during 
service, and because the statements and/or records from Drs. 
Berry and Renfro are somewhat generic in nature and do not 
speak to the specific matter of whether the veteran's skin 
cancer can be attributed to sun exposure during service, the 
Board finds that the veteran is entitled to an examination 
under the VCAA for purposes of obtaining an opinion as to 
whether his skin cancer can in any way be attributed to sun 
exposure in service.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO must review the veteran's 
claims files and ensure that all 
notification and development required by 
the VCAA is completed.  As part of the 
action required under the new law, the 
veteran should be notified that, if he 
wishes to further pursue the matter of 
his entitlement to service connection 
for skin cancer due to radar and/or "RF" 
radiation, it would be helpful for him 
to obtain and submit medical evidence 
indicating that his skin cancer may be 
associated with either of those types of 
radiation.

2.  The RO should make efforts to obtain 
any records reflecting the veteran's VA 
treatment for skin cancer in September 
1991 and October 1993.  The RO should 
continue efforts to obtain the records 
until they are procured, unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain the records would be futile.  If 
the RO is unable to obtain any of the 
evidence, the RO should notify the 
veteran of that fact; identify the 
records that it is unable to obtain; 
briefly explain to the veteran the 
efforts it has made to obtain the 
records; and describe any further action 
to be taken on his claim.

3.  After the above development has been 
completed, the RO should arrange to have 
the veteran's skin examined.  The 
examining physician should review the 
veteran's claims folders, and should 
note in the report of the examination 
that the claims folders have been 
reviewed.  The examiner should take a 
detailed history from the veteran, 
examine his skin, and offer an opinion 
as to whether it is at least as likely 
as not that the veteran's skin cancer 
can be attributed to sun exposure 
(ultraviolet radiation) in service.  In 
so doing, the examiner should discuss 
and comment upon the statements and/or 
records from two of the veteran's 
private physicians, Drs. Thomas Berry 
and Lisa Renfro, which appear to suggest 
that the veteran's skin cancer may be 
due to ultraviolet radiation. A complete 
rationale should be provided.

4.  If the expanded record does not 
contain evidence that would otherwise 
warrant an allowance of the veteran's 
claim for service connection for skin 
cancer, the RO should take action to 
obtain a radiation dose estimate from 
the VA Under Secretary for Health, as 
set forth in 38 C.F.R. 
§ 3.311(a)(2)(iii).  In so doing, the RO 
should provide the Under Secretary with 
a copy of the veteran's DA Form 1141; 
his service medical records; his service 
personnel records; and the June 27, 2000 
memorandum received from the Department 
of the Air Force.

5.  If, and only if, the VA Under 
Secretary for Health estimates that the 
veteran's exposure to ionizing radiation 
was anything greater than zero rems, the 
RO should forward the information 
pertaining to the estimate to the VA 
Under Secretary for Benefits for an 
opinion as to whether it is at least as 
likely as not that the veteran's skin 
cancer resulted from exposure to 
ionizing radiation in service.  See 
38 C.F.R. § 3.311(c).

6.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
question here at issue.  If the benefit 
sought is denied, an SSOC should be 
issued.  The SSOC should fully address 
the matter of the veteran's entitlement 
to service connection for skin cancer 
(however diagnosed), to include as a 
result of exposure to radiation (whether 
ionizing, radar, "RF," and/or 
ultraviolet radiation).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims ((known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have 

been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2001).


